DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 4/4/22, which is entered. 

Specification
Applicant’s arguments and amendments, see page 2, filed 4/4/22, with respect to an objection to the Title have been fully considered and are persuasive.  The objection of 10/4/21 has been withdrawn. 

Claim Objections
Claim 1 as amended is objected to because of the following informalities:  
Line 3 has the limitation “a building,” but there is already “a building” in the preamble in line 1, so the second instance should be changed to “[[a]] the building.” Examiner’s note: the preamble of claim 1 is limiting on the scope of the claims because the limitation “the air filter” in line 10 relies on the antecedent “an air filter” in the preamble. 
Line 5 has the limitation “the pleats” which lacks antecedent basis in the claims.
Line 7 has the limitations “the second media layer” and “the first media layer” which lack antecedent basis in the claims. The objection could be obviated by amending the limitations to “the second media portion” and “the first media portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendments, see pages 6 – 7, filed 4/4/22, with respect to the rejection of claims 21, 25, 26, 33, and 38 under 112b have been fully considered and are persuasive.  The rejection of 10/4/21 has been withdrawn. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The subject matter of claims 24 and 25 are now a part of claim 20 as amended such that they do not specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al. (US 7,425,227 B1) (hereinafter “Hutchison”) in view of Friedmann et al. (US 5,814,219) (hereinafter “Friedmann”). Both references are in the applicant’s field of endeavor, air filters. These two references, when considered together, teach all of the elements recited in claims 20 – 27 of this application.
Regarding claim 20, Hutchison discloses an air filter (10) to remove airborne contaminants from air within a building (functional statement of intended use that Hutchison is capable of performing), comprising: a first media portion (12) for filtering the airborne contaminants from within a building (functional limitation that Hutchison can perform, “filter media configured to remove dirt, dust and other particles entrained in the fluid flow,” col. 1 lines 22 – 24) wherein the first media is in a pleated and spaced configuration (with pleats 14 and spaced as shown in Figs. 1 – 4) and further wherein the first media portion has embossed shapes (60, 70) aligned on the pleats (14, shown aligned in Figs. 6 – 9); one or more support layers (22) for preserving an optimal filtration efficiency of the first media portion (functional limitation that Hutchison can perform by supporting the pleats at one end in a spaced relationship); and a support frame (20) for supporting the air filter within a HVAC system (functional limitation that Hutchison can perform). Hutchison does not explicitly disclose a second media portion for maintaining a uniform distribution of pleats comprising the first media portion wherein the second media layer is coupled with the first media layer.
Friedman teaches a second media portion (40, 140) for maintaining a uniform distribution of pleats (134) comprising the first media portion (128, Fig. 5, functional limitation that Friedmann can perform by preventing the pleats 134 from moving, col. 8 lines 6 – 9) wherein the second media layer is coupled with the first media layer (“affixed,” col. 8 lines 6 – 9). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hutchison by adding the second media as taught by Friedmann in order to increase the rigidity of the filter and maintain the pleat spacing without substantially interfering with the flow of a fluid through the filter (Friedmann, col. 2 lines 2 – 9).
Regarding claim 21, Hutchison further discloses the frame (20) includes a shape and a size that support the air filter (10) within the HVAC system (the frame is rectangular, which is suitable for supporting a filter in a rectangular duct).
Regarding claim 22, Hutchison further discloses the frame (20) extends along a perimeter of the first media portion (12, seen in Figs. 1 – 4).
Regarding claim 23, Hutchison further discloses the frame (20) includes a molded rim (col. 6 lines 13 – 14) that retains a wire mesh (22, Fig. 3) for supporting the first media portion (12, col. 2 line 66 – col. 3 line 2, which is also a functional limitation that Hutchison can perform).
Regarding claim 24, Hutchison further discloses at least a portion of the first media portion (12) is pleated (having pleats 14, Figs. 1 and 3, col. 2 line 60).
Regarding claim 25, Hutchison further discloses the first media portion (12) includes embossed shapes (60, 70, Figs. 2 and 6 – 10) for maintaining a spacing between adjacent pleats (col. 6 lines 19 – 26).
Regarding claim 26, Hutchison as modified by Friedmann as described above teaches all the elements of claim 20 upon which this claim depends. However, claim 26 of this application further discloses the first media portion and the second media portion are coupled together by way of an adhesive. Hutchison does not explicitly disclose this additional limitation.
Friedmann teaches the first media portion (128) and the second media portion (140) are coupled together by way of an adhesive (heat sensitive adhesive, col. 8 lines 1 – 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hutchison by adding the adhesive at the tips of the pleats as taught by Friedmann in order to better prevent the pleats from crumpling or crushing in use. 
Regarding claim 27, Hutchison further discloses at least one or more of the first media portion, the second media portion, and the one or more support layers (22) are retained within the frame (20, configuration shown in Fig. 3).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison in view of Friedmann as applied to claim 20 above, and further in view of Kaddour (US 9,266,048 B2) (hereinafter “Kaddour”). Kaddour is also in the applicant’s field of endeavor, an air filter. These three references, when considered together, teach all of the elements recited in claim 28 of this application.
Hutchison as modified by Friedmann as described above teaches all the elements of claim 20 upon which this claim depends. However, claim 28 of this application further discloses at least one of the first media portion and the second media portion is configured to remove volatile organic compounds from the air. Hutchison as modified by Friedmann does not explicitly disclose this additional limitation.
Kaddour teaches at least one of the first media portion and the second media portion (170) is configured to remove volatile organic compounds from the air (col. 4 lines 1 – 19, particularly lines 17 – 19). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hutchison by adding the VOC removal as taught by Kaddour in order to act as an anti-odor filter (Kaddour, col. 4 lines 17 – 18) in additional to the particulate filter of Hutchison.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison in view of Friedmann as applied to claim 20 above, and further in view of Sanocki et al. (US 9,174,159 B2) (hereinafter “Sanocki”). Sanocki is also in the applicant’s field of endeavor, an air filter. These three references, when considered together, teach all of the elements recited in claim 29 of this application.
Hutchison as modified by Friedmann as described above teaches all the elements of claim 20 upon which this claim depends. However, claim 29 of this application further discloses at least one of the first media portion and the second media portion includes an electrostatic filter component. Hutchison as modified by Friedmann does not explicitly contain this additional limitation.
Sanocki teaches at least one of the first media portion (10) and the second media portion includes an electrostatic filter component (electrostatically charged materials, col. 6 lines 54 – 60 and col. 16 lines 45 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hutchison by adding the electrostatic filter component as taught by Sanocki in order to better trap ionized particles than is possible with filter media having no electrostatic component.
Claims 30, 31, and 34 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goode (US 8,062,403 B2) (hereinafter “Goode”) in view of Hutchison. Both references are in the applicant’s field of endeavor, methods for an air filter to remove airborne contaminants. These two references, when considered together, teach all of the elements recited in claims 30, 31, and 34 – 38 of this application.
Regarding claim 30, Goode discloses a method for an air filter (air filter assembly 10) to remove airborne contaminants (col. 1 lines 59 – 63) from air within a building (Abstract), comprising: forming a first media layer (20); coupling a second media layer (22) to the first media layer (20, shown coupled in Fig. 1); incorporating one or more support layers (18, Fig. 1); retaining at least one of the first media layer, the second media layer, and the one or more support layers within a support frame (12, Fig. 1); and configuring the support frame to be received by a HVAC system (implicitly disclosed since the Abstract discloses it is a reusable filtering assembly used in a residential or commercial heating and air condition system). Goode does not explicitly disclose arranging a substantially uniform distribution of pleats in the first media layer; and applying embossed shapes to maintain a shape and a spacing of the pleats wherein the embossed shapes are aligned such that adjacent pleats contact one another and each pleat includes a plurality of opposing embossed shapes protruding therefrom.
Hutchison teaches arranging a substantially uniform distribution of pleats (14) in the first media layer (12, Figs. 1 – 4 showing a substantially uniform distribution of pleats); and applying embossed shapes (“elongated embossments” 60, 70) to maintain a shape and a spacing of the pleats (14, Figs. 2 and 10) wherein the embossed shapes are aligned such that adjacent pleats contact one another (configuration of annotated Figs. 2 and below, the capitalized annotations denoting claim limitations) and each pleat (14) includes a plurality of opposing embossed shapes (60, 70) protruding therefrom (annotated Figs. 2 and 10, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goode by adding the uniform distribution of pleats and embossed shapes as taught by Hutchison in order to stiffen the pleats 14 and distribute air over the pleats in an even fashion so as to increase the capacity of the filter media 12 while reducing restriction (Hutchison, col. 4 lines 55 – 60).

    PNG
    media_image1.png
    704
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    661
    media_image2.png
    Greyscale

Regarding claim 31, Goode further discloses forming the first media layer (small fiber material 20, col. 2 line 31) includes selecting a filter material comprising any of paper, foam, cotton, spun fiberglass, a woven synthetic (small fiber material comprises warp and fill 12 mil monofil polypropylene, col. 2 lines 36 – 38) or natural material, or any combination thereof.
Regarding claim 34, Goode as modified by Hutchison as described above teaches all the elements of claim 30 upon which this claim depends. However, claim 34 of this application further discloses the one or more support layers includes configuring the one or more support layers to resist deformation of the pleats. Goode does not explicitly contain this additional limitation.
Hutchison teaches the one or more support layers (22) includes configuring the one or more support layers to resist deformation of the pleats (14, the expanded metal screen 22 covers the filter media 12, as taught at col. 2 line 66 – col. 3 line 2, and implicitly provides rigidity to the structure so as to resist bending and twisting that would deform the pleats. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goode by adding resisting deformation with the support layer as taught by Hutchison in order to help maintain even spacing of the pleats which enhances their effectiveness at filtering particles.
Regarding claim 35, Goode further discloses configuring the support frame (12) includes configuring a shape and a size of the support frame that accommodates the HVAC system (Abstract discloses the reusable filtering assembly, which includes the frame 12 in Figs. 1 – 3, is for a residential or commercial heating and air conditioning system, so the rectangular frame must accommodate the HVAC system).
Regarding claim 36, Goode as modified by Hutchison as described above teaches all the elements of claim 30 upon which this claim depends. However, claim 36 of this application further discloses retaining includes extending a molded rim around a perimeter of at least the first media layer. Goode does not explicitly disclose this additional limitation.
Hutchison teaches extending a molded rim (20) around a perimeter of at least the first media layer (12, col. 6 lines 13 – 14). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goode by adding the molded rim as taught by Hutchison in order to engage and wedge the filter media to help stiffen the base portion of filter media (Hutchison, col. 6 lines 14 – 17). 
Regarding claim 37, Goode further discloses retaining includes coupling a wire mesh (18) with the first media layer (20, Fig. 1, sandwiched in the frame, col. 2 lines 29 – 31).
Regarding claim 38, Goode further discloses coupling the second media layer (large fiber material 22, col. 2 lines 31 – 32) includes selecting a filter material comprising any of a woven synthetic layer (large fiber material comprises warp and fill 20 mil monofil polypropylene honeycomb weave, col. 2 lines 48 – 40), a woven cotton layer, or any combination thereof.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Hutchison as applied to claim 30 above, and further in view of Buettner et al. (WO 2016/077338 A1) (hereinafter “Buettner”). Buettner is also in the applicant’s field of endeavor, a method for an air filter to remove airborne contaminants. These three references, when considered together, teach all of the elements recited in claims 32 of this application. 
Goode as modified by Hutchison as described above teaches all the elements of claim 30 upon which this claim depends. However, claim 32 of this application further discloses applying the embossed shapes includes applying adhesive strips to maintain the shape and the spacing of the pleats. Goode as modified by Hutchison does not explicitly contain this additional limitation.
Buettner teaches applying the embossed shapes (projections 1902) includes applying adhesive strips to maintain the shape and the spacing of the pleats (protrusions can be adhesive beads applied onto one or both faces of the filter media, p. 3 lines 6 – 11; “adhesive beads can be elongated” in the direction perpendicular to the media to facilitate greater separation of the pleats, p. 3 lines 11 – 14). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goode as modified by Hutchison by adding the adhesive strips as taught by Buettner in order to allow an application of embossed shapes or spaces to material that has already been manufactured since application of adhesive strips can be done afterward in order to provide proper spacing of existing pleats. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Hutchison as applied to claim 30 above, and further in view of Friedmann. These three references, when considered together, teach all of the elements recited in claims 33 of this application. 
Goode as modified by Hutchison as described above teaches all the elements of claim 30 upon which this claim depends. However, claim 33 of this application further discloses coupling the second media layer includes using an adhesive to join the first media layer to the second media layer. Goode as modified by Hutchison does not explicitly contain this additional limitation.
Friedmann teaches coupling the second media layer (40, 140) includes using an adhesive (heat sensitive adhesive, col. 8 lines 1 – 3) to join the first media layer (128) to the second media layer (40, 140, Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goode modified by Hutchison by adding the adhesive at the tips of the pleats as taught by Friedmann in order to better prevent the pleats from crumpling or crushing in use.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Hutchison as applied to claim 30 above, and further in view of Sanocki. These three references, when considered together, teach all of the elements recited in claims 39 of this application. 
Goode as modified by Hutchison as described above teaches all the elements of claim 30 upon which this claim depends. However, claim 39 of this application further discloses coupling the second media layer includes incorporating an electrostatic component into the air filter. Goode as modified by Hutchison does not explicitly contain this additional limitation.
Sanocki teaches coupling the second media layer includes incorporating an electrostatic component (electrostatically charged materials, col. 6 lines 54 – 60 and col. 16 lines 45 – 49) into the air filter (10). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goode by adding the electrostatic filter component as taught by Sanocki in order to better trap ionized particles than is possible with filter media having no electrostatic component.

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive. On page 8 of the Remarks, related to independent claim 20, Applicant argues that the cited references do not disclose the newly added limitation of “embossed shapes aligned on the pleats.” In response, the Office notes that Hutchison clearly shows embossed shapes 60 and 70 aligned on pleats 14 in Figs. 6 – 9, as discussed in paragraph 12 above. 
Related to independent claim 30, Applicant further argues on page 9 of the Remarks that the cited references do not disclose the newly added limitation “applying embossed shaped to maintain a shape and spacing of the pleats wherein the embossed shapes are aligned such that adjacent pleats contact one another and each pleat includes a plurality of opposing embossed shapes protruding therefrom.” In response, the Office finds that Hutchison clearly teaches this limitation, as more fully set forth in paragraph 30 and annotated Figs. 2 and 10 provided above. 
On page 10, Applicant further argues that it is insufficient that the art disclosed components of Applicant’s invention. A teaching, suggestion, or incentive must exist to make the combination by Applicants, citing Interconnect Planning Corp. v Feil. In response the Office respectfully notes that it has provided a motivation / rationale to make the claimed combination in every combination of references used to rejection the claims for obviousness in the rejection above. Applicant has not addressed any of the motivations or rationales provided in the previous action, or argued that they are incorrect or insufficient. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (KR 10-2012-0042005 A), Kobayashi et al. (JP 9-225238 A), and Nagami et al. (JP 63-315119 A) were cited in a corresponding Korean office action of 5/26/22, each teaches an electrostatic layer, and each reference is relevant to claim 39. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762